DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016228226, filed on 11/24/2016.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

3. 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triener (US Patent Publication 2012/0299731) in view of Seltzer et al. (US Patent Publication 2016/0366858). 
a. Regarding claim 1, Triener discloses an animal identifying device comprising an identity-determining information acquiring section which acquires at least one selected from the following information indicating a body weight of an animal among one or more animals as measured when that animal was in a predetermined region [The identification sensor can comprise a weight scale configured to determine an animal's weight…the animal's weight is used as its ID. In case there are multiple animals using the same waste container, the system can track the animals by their weight [0095]] and identification information that is indicated by a signal at the predetermined region, the signal being transmitted from one of one or more transmission devices respectively worn by the one or more animals [an RFID reader is used to read RFID tags attached to the animals or RFID chips implanted into animals' bodies [0095]; and an individual-identifying section which identifies a first animal among the one or more animals which first animal has entered the predetermined region, on the basis of the at least one selected from the information indicating the body weight and the identification information [The identification sensor can comprise a weight scale configured to determine an animal's weight…the animal's weight is used as its ID. In case there are multiple animals using the same waste container, the system can track the animals by their weight. For example, each animals' weights can be determined and recorded during the first time the animal uses the waste container following the system installation and activation. If multiple animals use the same waste container and at least two have body weight values equivalent or close enough to each other, it can be difficult to ID each animal separately. Embodiments of the invention provide other mechanisms and methods for users to enter ID's and weight for each of the separate animals [0095]]. Triener does not specifically teach a signal whose strength at the predetermined region is greater than or equal to a threshold value. Seltzer teaches a signal whose strength at the predetermined region is greater than or equal to a threshold value for the purpose of providing a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Triener to include a signal whose strength at the predetermined region is greater than or equal to a threshold value as taught by Seltzer because doing so would have provided a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance.
	b. Regarding claim 2, Triener in view of Seltzer teaches (references to Triener) the animal identifying device according to claim 1, further comprising a detecting section configured to detect that an animal has entered the predetermined region, [The identification sensor can comprise a weight scale configured to determine an animal's weight…the animal's weight is used as its ID. In case there are multiple animals using the same waste container, the system can track the animals by their weight. For example, each animals' weights can be determined and recorded during the first time the animal uses the waste container following the system installation and activation. If multiple animals use the same waste container and at least two have body weight values equivalent or close enough to each other, it can be difficult to ID each animal separately. Embodiments of the invention provide other mechanisms and methods for users to enter ID's and weight for each of the separate animals [0095]]; a change in a strength of a signal transmitted from one of the one or more transmission devices; and output from a proximity sensor which is provided so as to be able to detect an animal in the predetermined region [an RFID reader is used to read RFID tags attached to the animals or RFID chips implanted into animals' bodies [0095].
	c. Regarding claim 3, Triener in view of Seltzer teaches (references to Triener) the animal identifying device according to claim 1, wherein the individual-identifying section identifies the first animal on the basis of identification information that is indicated by a signal transmitted from one of the one or more transmission devices [an RFID reader is used to read RFID tags attached to the animals or RFID chips implanted into animals' bodies [0095]. Triener in view of Seltzer does not specifically teach a signal strength that differs, between a period during which the first animal is in the predetermined region and a period in which the first animal is not in the predetermined region, by an amount which is greater than or equal to a threshold value. Seltzer teaches a signal strength that differs, between a period during which the first animal is in the predetermined region and a period in which the first animal is not in the predetermined region, by an amount which is greater than or equal to a threshold value [FIG. 19 shows a dog with a collar comprising an RF Receiver in an environment that includes an RF Beacon [0027]; a receiver detecting the periodically transmitted signal, the detecting including measuring strength of the periodically transmitted signal, the detecting including using the signal strength to provide a first estimate of the receiver's distance from the communications device; the communications device including at least one location sensor for determining an additional distance indication, wherein the data includes the additional distance indication; the receiver performing a function when the first estimate meets at least one criterion and when the additional distance indication indicates a first state, claim 1] for the purpose of providing a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Triener in view of Seltzer to include a signal strength that differs, between a period during which the first animal is in the predetermined region and a period in which the first animal is not in the predetermined region, by an amount which is greater than or equal to a threshold value as taught by Seltzer because doing so would have provided a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance.  
d. Regarding claim 4, Triener in view of Seltzer teaches (references to Triener) the animal identifying device according to claim 1, wherein after one of the one or more animals has exited the predetermined region or before one of the one or more animals has entered the predetermined region the identity-determining information acquiring section acquires information at the predetermined region of a signal received from the transmission device worn by that animal [an RFID reader is used to read RFID tags attached to the animals or RFID chips implanted into animals' bodies [0095] and the identification information indicated by that signal [The identification sensor can comprise a weight scale configured to determine an animal's weight…the animal's weight is used as its ID. In case there are multiple animals using the same waste container, the system can track the animals by their weight [0095]]; the individual-identifying section carries out at least two identification processes for identifying the first animal, the at least two identification processes each making use of a differing respective piece of information and the individual-identifying section identifies the first animal in accordance with an aggregation of results of the at least two identification processes [The identification sensor can comprise a weight scale configured to determine an animal's weight, a Radio Frequency Identification (RFID), a barcode, a picture of an animal, a video recording of an animal, and/or a combination thereof [0095]] the individual-identifying section carries out processes for identifying the first animal from a body weight of one of the one or more animals as measured when that [The identification sensor can comprise a weight scale configured to determine an animal's weight…the animal's weight is used as its ID. In case there are multiple animals using the same waste container, the system can track the animals by their weight [0095]].
Triener in view of Seltzer does not specifically teach the identity-determining information acquiring section acquires information indicating a strength, at the predetermined region, of a signal received from the transmission device worn by that animal and the individual-identifying section carries out identification information that is indicated by a signal whose strength, at the predetermined region, is greater than or equal to a first threshold value, the signal being transmitted from one of the one or more transmission devices respectively worn by the one or more animals; identification information that is indicated by a signal whose strength, at the predetermined region, has become less than or equal to a second threshold value after initially becoming greater than or equal to the first threshold value; identification information that is indicated by a signal whose strength, at the predetermined region, has increased by an amount greater than or equal to a third threshold value, and identification information that is indicated by a signal whose strength, at the predetermined region, has been attenuated by an amount greater than or equal to a fourth threshold value, the signal being transmitted from one of the one or more transmission devices respectively worn by the one or more animals. Seltzer teaches the identity-determining information acquiring section acquires information indicating a strength at the predetermined region of a signal received from the transmission device worn by that animal [FIG. 19 shows a dog with a collar comprising an RF Receiver in an environment that includes an RF Beacon [0027] and the individual-identifying section carries out identification information that is indicated by a signal whose strength, at the predetermined region, is greater than or equal to a first threshold value, the signal being transmitted from one of the one or more transmission devices respectively worn by the one or more animals; identification information that is indicated by a signal whose strength, at the predetermined region, has become less than or equal to a second threshold value after initially becoming greater than or equal to the first threshold value; identification information that is indicated by a signal whose strength, at the predetermined region, has increased by an amount greater than or equal to a third threshold value, and identification information that is indicated by a signal whose strength, at the predetermined region, has [FIG. 19 shows a dog with a collar comprising an RF Receiver in an environment that includes an RF Beacon [0027]; a receiver detecting the periodically transmitted signal, the detecting including measuring strength of the periodically transmitted signal, the detecting including using the signal strength to provide a first estimate of the receiver's distance from the communications device; the communications device including at least one location sensor for determining an additional distance indication, wherein the data includes the additional distance indication; the receiver performing a function when the first estimate meets at least one criterion and when the additional distance indication indicates a first state, claim 1] for the purpose of providing a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Triener in view of Seltzer to include the identity-determining information acquiring section acquires information indicating a strength, at the predetermined region, of a signal received from the transmission device worn by that animal and the individual-identifying section carries out identification information that is indicated by a signal whose strength, at the predetermined region, is greater than or equal to a first threshold value, the signal being transmitted from one of the one or more transmission devices respectively worn by the one or more animals; identification information that is indicated by a signal whose strength, at the predetermined region, has become less than or equal to a second threshold value after initially becoming greater than or equal to the first threshold value; identification information that is indicated by a signal whose strength, at the predetermined region, has increased by an amount greater than or equal to a third threshold value, and identification information that is indicated by a signal whose strength, at the predetermined region, has been attenuated by an amount greater than or equal to a fourth threshold value, the signal being transmitted from one of the one or more transmission devices respectively worn by the one or more animals as taught by Seltzer because doing so would have provided a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance.
[The identification sensor can comprise a weight scale configured to determine an animal's weight…the animal's weight is used as its ID. In case there are multiple animals using the same waste container, the system can track the animals by their weight. For example, each animals' weights can be determined and recorded during the first time the animal uses the waste container following the system installation and activation. If multiple animals use the same waste container and at least two have body weight values equivalent or close enough to each other, it can be difficult to ID each animal separately. Embodiments of the invention provide other mechanisms and methods for users to enter ID's and weight for each of the separate animals [0095]; an RFID reader is used to read RFID tags attached to the animals or RFID chips implanted into animals' bodies [0095]].
Triener does not specifically teach identification information indicated by a signal whose strength at the predetermined region is greater than or equal to a threshold value, the signal being transmitted from one of one or more transmission devices respectively worn by the one or more animals. Seltzer teaches identification information indicated by a signal whose strength at the predetermined region is greater than or equal to a threshold value, the signal being transmitted from one of one or more transmission devices respectively worn by the one or more animals [FIG. 19 shows a dog with a collar comprising an RF Receiver in an environment that includes an RF Beacon [0027]; a receiver detecting the periodically transmitted signal, the detecting including measuring strength of the periodically transmitted signal, the detecting including using the signal strength to provide a first estimate of the receiver's distance from the communications device; the communications device including at least one location sensor for determining an additional distance indication, wherein the data includes the additional distance indication; the receiver performing a function when the first estimate meets at least one criterion and when the additional distance indication indicates a first state, claim 1] for the purpose of providing a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Triener to include identification information indicated by a signal whose strength at the predetermined region is greater than or equal to a threshold value, the signal being transmitted from one of one or more transmission devices respectively worn by the one or more animals as taught by Seltzer because doing so would have provided a transmission device worn by animals with a receiver detecting and measuring the strength of the signal to estimate the animal's distance.
e. Regarding claim 6, Triener in view of Seltzer teaches (references to Triener) a non-transitory computer-readable storage medium storing a program for causing a computer to function as an animal identifying device recited in claim 1, the program causing the computer to function as the identity-determining information acquiring section and the individual-identifying section [implemented utilizing any form of hardware, software, or a combination thereof. For example, one or more processors, controllers, ASICs, PLAs, PALs, CPLDs, FPGAs, logical components, software routines or other mechanisms might be implemented [0130]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.